

	

		II

		109th CONGRESS

		1st Session

		S. 1645

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mrs. Boxer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a first responder

		  interoperable communications grant program.

	

	

		1.Short titleThis Act may be cited as the

			 First Responders Interoperable

			 Communications Act of 2005.

		2.Communication system

			 grants

			(a)In

			 generalThe Secretary of

			 Homeland Security is authorized to make grants, on a competitive basis, to

			 States, local governments, local law enforcement agencies, and local fire

			 departments to assist in—

				(1)improving communication systems to allow

			 for real-time, interoperable communication between State and local first

			 responders; or

				(2)the purchase of communication systems that

			 allow for real-time, interoperable communication between such State and local

			 first responders.

				(b)ApplicationAny State, local government, local law

			 enforcement agency, or local fire department that desires to receive a grant

			 under subsection (a) shall submit an application to the Secretary, in such form

			 and containing such information as prescribed by the Secretary.

			(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $300,000,000 in each of fiscal years 2006 through

			 2010, to carry out this section.

			

